Citation Nr: 1715352	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to April 1986 and from January 2004 to April 2005, with additional duty with the Army Reserve National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for obstructive sleep apnea.  In May 2013, the Board remanded the claim to the RO for additional development of the record.  

In January 2016, the Board denied service connection for sleep apnea.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In November 2016, the Court vacated the January 2016 Board decision and remanded the claim to the Board for development consistent with its decision.  


REMAND

In a November 2016 decision, the Court directed that the Board was to consider the applicability of 38 C.F.R. § 3.317 (2016), including whether the Veteran's recurrent sleep disorder constitutes a medically unexplained chronic multisymptom illness, in the adjudication of the claim for service connection for obstructive sleep apnea and whether further VA evaluation is necessary.  

The provisions of 38 C.F.R. § 3.317 (2016) direct that the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

A June 2006 private sleep study diagnosed moderate to severe adult obstructive sleep apnea syndrome.  

The report of a June 2013 VA evaluation shows that the Veteran was diagnosed with "elevated BMI [body mass index] and natural aging with residual OSA [obstructive sleep apnea]."  The VA physician observed "OSA starts sometime, but the precise onset is usually insidious" and "although within the realm of possibility, since the Veteran was on AD [active duty] 15 months of his roughly 50 years on Earth, it is less likely than not that his OSA had its onset during service."  The physician made no findings as to either the relationship, if any, between the onset of obstructive sleep apnea and the Veteran's service in Iraq and whether the disability may be considered as a medically unexplained chronic multisymptom illness.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the June 2013 VA evaluation and the Court's directions, the Board finds that further VA examination is required.  

Clinical documentation dated after May 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the a sleep disability since May 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after May 2012.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician to assist in determining the nature and etiology of the diagnosed obstructive sleep apnea and any relationship to active service, including the active service in Southwest Asia.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the diagnosed obstructive sleep apnea is related to active service or any incident of service, active Service in the Southwest Asia theater of operations? 

(b)  Does the diagnosed obstructive sleep apnea constitute a medically unexplained chronic multisymptom illness?  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

4.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

